NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YONATHAN ADALBERTO MANCIA-                       No.   17-73424
GALDAMEZ; et al.,
                                                 Agency Nos.      A202-121-303
                Petitioners,                                      A202-121-304

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Yonathan Adalberto Mancia-Galdamez and his son, natives and citizens of

El Salvador, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to consider the new particular social group that

petitioners raise for the first time in their opening brief. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      Substantial evidence supports the agency’s determination that the threats

Mancia-Galdamez’s girlfriend and his uncle received from gang members in El

Salvador did not rise to the level of persecution. See Lim v. INS, 224 F.3d 929, 936

(9th Cir. 2000) (“Threats standing alone . . . constitute past persecution in only a

small category of cases, and only when the threats are so menacing as to cause

significant actual ‘suffering or harm’.”). Substantial evidence supports the

agency’s determination that the harm petitioners fear in El Salvador has no nexus

to a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An [applicant’s] desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

                                           2                                    17-73424
ground.”). Thus, petitioners’ asylum and withholding claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not that they would be tortured by

or with the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject petitioners’ contentions that the agency applied the wrong legal

standard or that the agency failed to consider all the evidence.

       We deny petitioners’ request, included in their opening brief, to remand.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    17-73424